938 A.2d 985 (2007)
JEFFERSON COUNTY COURT APPOINTED EMPLOYEES ASSOCIATION, Petitioner,
v.
PENNSYLVANIA LABOR RELATIONS BOARD, Respondent.
Supreme Court of Pennsylvania.
December 17, 2007.


*986 ORDER

PER CURIAM.
AND NOW this 17th day of December, 2007, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
1. Does a comprehensive collective bargaining agreement serve as a limitation on the authority of the County's Salary Board, such that it is an unfair labor practice for the County to refuse to implement final grievance settlements directing the reinstatement of five necessary court appointed employees who were terminated as the result of action taken by the Commissioners, sitting as the Salary Board?
2. Did the Association have standing to grieve and enforce final grievance settlements arising out of disputes concerning the interpretation, application and alleged violation of all collective bargaining agreement provisions?